Citation Nr: 0307266	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for nicotine dependence

(The issues of entitlement to service connection for 
hypertension and for chronic obstructive pulmonary disease 
(COPD) will be the subject of a later decision by the Board 
of Veterans' Appeals (Board))


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel



INTRODUCTION

The veteran had active service from March 1950 to April 1953.  

This case comes before the Board from a March 1998 RO rating 
decision that denied claims for service connection for 
nicotine dependence and, secondary to it, hypertension and 
COPD.  In December 2000 the Board remanded this case to the 
RO for further development and consideration.  Thereafter, 
in a November 2002 rating action, the RO again denied service 
connection for nicotine dependence.  The RO also continued to 
deny service connection for the COPD and hypertension-on 
both direct and secondary bases.  So the RO returned the case 
to the Board.

The Board is undertaking additional development concerning 
the claims for service connection for COPD and hypertension, 
pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  When this development is completed, the Board 
will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  And after giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing those issues.  
Consequently, only the issue of his purported entitlement to 
service connection for nicotine dependence will be addressed 
in this decision.  


FINDING OF FACT

There is an unrefuted medical opinion of record indicating 
the veteran does not have nicotine dependence due to his 
service in the military.


CONCLUSION OF LAW

Nicotine dependence was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); see, too, Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

In this regard, it is noted that the claims folder contains a 
letter from the RO to the veteran, dated in February 2002, 
that clearly explained to him the nature of the VCAA and the 
relevance of this legislation to his current claim, advised 
him of the evidence needed to substantiate his present claim, 
and explained who was responsible for obtaining what 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).



In addition, the veteran was provided a statement of the case 
in April 1998 and a supplemental statement of the case in 
November 2992 that also contained the pertinent laws and 
regulations governing his claim for service connection for 
nicotine dependence and which informed him of the type of 
evidence needed to substantiate this claim.  Moreover, in the 
December 2000 remand the Board also discussed in considerable 
detail the pertinent laws and regulations governing the issue 
of nicotine dependence and also discussed the applicable case 
law.  The Board's December 2000 remand also resulted in 
obtaining additional medical evidence concerning the claim at 
issue, and the veteran underwent a VA examination in 
September 2002.  The VA physician who examined him reviewed 
the relevant evidence in the claims folders (c-files) and 
provided a medical nexus opinion concerning the merits of the 
case.  Consequently, it does not appear that any additional 
evidence-relevant to the claim and not already of record, 
needs to be obtained.  Therefore, because VA has complied 
with the notice requirements of the VCAA and since there is 
otherwise no known outstanding evidence to assist in 
obtaining; there is no reasonable possibility that further 
efforts could aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2). Accordingly, the Board will proceed to 
adjudicate the claim on the basis of the evidence currently 
of record.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


I.  Factual Background

The report of the veteran's examination prior to service 
entrance is not of record.  His available service medical 
records (SMRs) make no reference to smoking or nicotine 
dependence.  His examination prior to discharge also is not 
available.

In March 1994 statements the veteran's sister and brother-in-
law claimed that he did not smoke before entering the 
military.  They also said he began smoking quite heavily when 
he was discharged from the military.  Similar statements from 
other sisters and a service associate are also of record.

VA clinical records reflect treatment beginning in the 1980s 
for various disorders not now at issue.  These records make 
no reference to any nicotine dependency.

During an October 2002 VA pulmonary examination the veteran 
stated that he had quit cigarette smoking about fifteen years 
earlier, which, if true, means about 1987.  At that time he 
was hospitalized for breathing problems and was told that he 
would die if he continued to smoke.  He said that he began to 
smoke when he was stationed in Korea amongst World War II 
Veterans.  He also said that he tried to quit on several 
occasions after service, but the cravings were just too 
strong.  He therefore believed that his nicotine dependence 
was related to service because cigarettes were distributed 
free of charge to soldiers.  The examining VA physician, 
after conversing with the veteran, indicated the veteran quit 
smoking when it began impacting his life.  The VA examiner 
further indicated the veteran had smoked earlier, not because 
of withdrawal, but because of the social issues surrounding 
smoking.  So the VA examiner concluded there was no evidence 
to suggest the veteran had nicotine dependence related to his 
military service.


II.  Legal Analysis

Service connection may be granted for current disability 
resulting from a personal injury sustained or disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§ 3.303(a), 3.306.

The law also provides that service connection may be granted 
for any disease initially diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced_, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In February 1993, VA's General Counsel held that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use 
during service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  
In addition, service connection may be established for 
disability due to tobacco use if the evidence shows that the 
veteran incurred nicotine dependence in service.  
See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  
 
More recently enacted legislation, however, prohibits service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service.  38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2002).  This statute and its 
implementing regulation, though, apply only to claims filed 
after June 9, 1998; the veteran filed his claim in March 
1994.  So where, as here, the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the veteran's 
claims were filed in March 1994, the Board must consider the 
law as it existed prior to June 9, 1998.

While, admittedly, there is evidence indicating the veteran 
began to smoke while in service, there still is no objective 
medical evidence of record showing he ever actually suffered 
from the disease of nicotine dependence.  This requires a 
medical diagnosis, and there simply is none.  As reported by 
the VA physician who conducted the recent pulmonary 
examination, the evidence of record indicates instead that 
the veteran quit smoking when it began impacting his life, 
and that his prior smoking was related-not to symptoms of 
withdrawal-but rather, to social factors involving smoking.  
And at the conclusion of that examination, it was determined 
the veteran did not have nicotine dependence due to service.  
That VA examiner's professional medical opinion is 
uncontroverted.  So the preponderance of the probative 
evidence is unfavorable, meaning the 
benefit-of-the doubt rule does not apply.  See Almany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, nicotine 
dependence due to service has not been demonstrated.  
Accordingly, service connection for nicotine dependence must 
be denied.  

ORDER

Service connection for nicotine dependence is denied.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

